Citation Nr: 0723158	
Decision Date: 07/27/07    Archive Date: 08/06/07	

DOCKET NO.  06-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran had entirely normal audiometric examinations 
at both enlistment and separation, there were no complaints 
or findings of hearing loss or tinnitus at any time during or 
for decades after service separation, the veteran's most 
recent audiometric examination conducted in July 2005 fails 
to satisfy the requirements for recognition of hearing loss 
disability for either ear at 38 C.F.R. § 3.385 (2006), and 
the only competent clinical opinion on file is against the 
veteran's contention that current hearing loss and tinnitus 
is attributable to his exposure to acoustic trauma during 
service.  

3.  The veteran was clearly noted on his enlistment physical 
examination to have a preservice left knee growth of 
cartilage one inch above the left knee patella, the left knee 
become symptomatic on use during service, and the veteran was 
provided ameliorative surgical treatment during service, but 
the evidence does not show a permanent increase in severity 
during service, and the only competent clinical opinion on 
file is that the veteran's minimal degenerative changes of 
both knees at present is unrelated to any incident, injury or 
disease of active military service.  


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5013, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  A left knee disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5102, 5013, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the adverse rating decision now on 
appeal from August 2005.  This notification informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The service medical 
records were collected as were records of the veteran's 
recent treatment with VA.  The veteran provided certain 
private treatment records commencing in 2001, and he was 
provided VA examinations with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The veteran 
also provided sworn testimony before the undersigned in a 
video conference hearing in May 2007.  The Board finds that 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis and organic diseases of the nervous system 
(interpreted to include sensorineural hearing loss), which 
are shown to have become manifest to a compensable degree 
within one year after service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing for chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted 
at enlistment.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Impaired hearing for VA compensation purposes will not be 
considered to be a disability until and unless the auditory 
threshold in an of the relevant frequencies for speech of 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Hearing Loss and Tinnitus:  The physical examination for 
enlistment in March 1969 included an audiometric examination 
which reveals normal hearing bilaterally, with no relevant 
decibel threshold for speech above 15 decibels.  The service 
medical records in their entirety do not include any 
complaint, finding or treatment for hearing loss or tinnitus 
at any time during service.  The physical examination for 
service separation also includes an audiometric examination 
which reflects essentially entirely normal hearing 
bilaterally.  At this time, all of the relevant frequencies 
for speech were either listed at 0 or 5 decibels.  In the 
accompanying report of medical history, completed by the 
veteran himself at service separation, he indicated in the 
negative as to whether he had any form of ear, nose, or 
throat trouble or hearing loss.  

There is no record that the veteran sought or required any 
form of medical care or clinical evaluation for hearing loss 
or tinnitus for many years after he was separated from 
service.  The first objective evidence of hearing loss or 
tinnitus on file is included in a January 2005 private 
medical evaluation which includes the first diagnosis of mild 
sensorineural high frequency hearing loss and some tinnitus.  
The private audiologist noted that the veteran was then using 
blood pressure medication, antidepressants and Lipitor, all 
of which had been started in the last few years.

The veteran was provided a VA audiometric examination in July 
2005.  At that time, consistent with written statements and 
sworn testimony provided before the undersigned, the veteran 
reported that he was exposed to loud noise during service 
both in basic training, and later in his military occupation 
of electronic/electrical repair, which included work on noisy 
generators and other equipment.  The veteran also reported 
that he had retired as an electrician in July 2005 with some 
34 years of post-service occupational noise exposure in 
electrical maintenance.  There was no recreational noise 
exposure reported.  The VA audiologist wrote that the veteran 
provided a vague report of tinnitus onset "a long time ago."  
The audiologist noted that the first documented complaint on 
file was in an October 2004 medical record.  The audiologist 
noted that at least one medication taken by the veteran was 
associated with tinnitus.  

The audiometric examination itself resulted in findings that 
the veteran had essentially normal hearing, with a mild 
sensorineural loss notch at 4000 Hertz bilaterally.  Speech 
recognition scores were 96 percent for both the right and 
left ears, and the pure tone decibel thresholds at 500 
through 4000 Hertz did not satisfy the minimal threshold 
requirements for recognition of hearing loss disability for 
VA purposes in accordance with 38 C.F.R. § 3.385.  

The audiologist provided a clinical opinion that the 
veteran's present hearing loss and tinnitus were not the 
result of any inservice military acoustic trauma because the 
veteran had entirely normal audiometric examinations at both 
enlistment and separation, and the service medical records 
contained no complaints of hearing loss or tinnitus or any 
associated problems with the veteran's ears.  Conversely, the 
audiologist noted that the veteran reported a rather lengthy 
period of post-service occupational noise exposure.  

A clear preponderance of the evidence on file is against 
awards of service connection for both hearing loss and 
tinnitus.  Strictly speaking, an award of service connection 
for hearing loss is not be warranted in any event, because 
the VA audiometric examination on file from July 2005, more 
than 33 years after the veteran was separated from service, 
fails to satisfy the minimum threshold requirements for 
recognition of hearing loss disability for VA purposes at 
38 C.F.R. § 3.385.  Even if the mild hearing loss noted at 
present was clinically related to acoustic trauma during 
service, VA cannot grant service connection for hearing loss 
disability until and unless it is severe enough to meet the 
minimum threshold requirements of the governing regulation.  

However, in this case, the veteran's current minimum hearing 
loss and tinnitus are not shown to be related to any 
incident, injury or disease of active military service.  The 
veteran may indeed have been exposed to some amount of 
acoustic trauma during service, both from basic military 
training, and from his military occupational exposure.  
Nonetheless, objective audiometric examination at both 
enlistment and separation reflected entirely normal hearing.  
Indeed, the veteran himself reported that he did not 
subjectively have hearing loss or any other form of ear 
problem at the time he was separated from service in 
September 1971.  

The Board has considered the veteran's written and sworn 
arguments that current hearing loss is attributable to loud 
noise exposure during service, but the veteran is not shown 
to have the requisite medical expertise to provide any form 
of a competent clinical opinion about the etiological origin 
of hearing loss, first shown over 30 years after he was 
separated from service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The only competent clinical opinion on 
file is that provided by the VA audiologist in July 2005, and 
that opinion is soundly against the veteran's claims for 
service connection for both bilateral hearing loss and 
tinnitus.

Left Knee Disorder:  In his March 1969 physical examination 
for enlistment, it was clearly noted that the veteran had 
been seen for some six weeks prior to service for what the 
veteran called "cartilage in my left knee."  It was noted 
that the veteran's private doctor had advised that this 
cartilage be surgically removed.  Examination revealed a bump 
above the left patella which frequently hurt.  The veteran 
apparently brought the statement from his private physician, 
dated some six days prior to his enlistment examination, and 
this private doctor wrote that there was a foreign body to 
the lateral surface of the left knee, revealed by X-ray to be 
cartilage one inch superior to the patella on the lateral 
surface.  

The service medical records do not indicate that the veteran 
had any problem from this preservice abnormality until nearly 
two years later in March 1971, at which time it was noted 
that he had a bony spur of the left knee which caused pain 
with prolonged activity.  At that time, the veteran gave a 
past history of torn cartilage, although no torn cartilage 
was noted in any of the service medical records.  X-ray study 
confirmed the existence of this bony growth, and also that 
the knee was otherwise within normal limits.  

In May 1971, the veteran first reported that his private 
physician had provided him steroid injections in the left 
knee prior to entering service.  Examination at this time 
noted an ill-defined density above the left patella which was 
nontender without swelling.  There was good stability, with 
negative McMurray's testing, and full range of motion, but 
there was some grinding.  The military physician clearly 
wrote that this "EPTS," meaning existed prior to service.  It 
was noted that the private physician had recommended this 
growth be surgically removed, but the veteran was drafted 
before surgery could be performed.  

The veteran was subsequently transferred from his duty 
station at Fort Richardson, Alaska, to the military Hospital 
at Fort Leonard Wood Missouri where he was provided surgery 
for removal of this growth.  A June 1971 treatment record 
from the hospital at Fort Leonard Wood specifically stated 
that this had been present for some 21 months and that there 
had been "no worsening, but has remained the same."  The 
physical examination for separation in September 1971 noted 
that the lower extremities were normal.  The veteran did 
indicate in the report of medical history that he did have 
problems with the knee, and it was noted that the growth on 
the bone was removed from the left knee in surgery earlier in 
June 1971.

There is no record documenting that the veteran sought or 
required any routine medical care or treatment for his 
postoperative left knee growth for many years after he was 
separated from service.  A private medical record from June 
2001, some 30 years after the veteran was separated from 
service, indicated that the 53-year-old veteran was being 
seen for "bilateral knee pain, left worse than right."  He 
had a significant history of pain "for the past month in the 
left knee."  He reported that he always had a prominence over 
the anterior aspect of the left knee, which he related back 
to "his adolescence."  Examination revealed that the left 
knee had a marked crepitus that was both audible and 
palpable, but joint lines were nontender, there was no 
swelling, and all collateral ligaments were stable.  Also 
noteworthy from this report, was the fact that the right knee 
also showed crepitus of a significant degree, though less 
than the left.  X-ray studies of both knees at this time now 
showed early mild degenerative changes bilaterally, "but 
nothing acute and no fracture/dislocation."  The assessment 
was "chondromalacia patella both knees."

VA X-ray studies in October 2004 confirmed the earlier 
private X-ray reports from 2001, in that there were findings 
of bilateral osteoarthritic changes.  There was also a 
rounded calcific density superior to the left patella, but 
the examination was otherwise unremarkable and no acute 
fractures or dislocations were identified.  An October 2004 
MRI of the left knee first noted a small radial tear at the 
edge of the posterior horn of the lateral meniscus.  

The veteran was provided a VA orthopedic examination of his 
knees in July 2005.  At this time, he again reported that he 
began having problems with a bony deformity of the left knee 
some two months prior to his enlistment in the military in 
1969.  The left knee was noted to have full range of motion 
from 0 to 150 degrees, and there was no deformity, no giving 
way, no stiffness or weakness, but there was pain involving 
the left knee.  Although page 2 of this report indicated that 
there was some instability, the final page of this report 
indicated that there was no instability, nor was there any 
meniscal or patellar abnormality.  The examining physician 
provided an opinion that the veteran's left knee was not 
aggravated beyond ordinary progress during military service.  
There was a preexisting growth on the left knee which became 
symptomatic and which was surgically removed during service, 
but this physician did not find any permanent increase in 
severity or aggravation during or otherwise attributable to 
military service.

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a left knee 
disability attributable to incidents of military service.  
The veteran's preexisting left knee growth was clearly noted 
in the enlistment physical examination, so the presumption of 
sound condition and aggravation is not applicable in this 
case.  This left knee deformity was not considered service 
disqualifying and the veteran was admitted to service and 
there is not evidence that the veteran sought or required 
treatment for symptomatic left knee at any time during basic 
military training or thereafter until nearly two years after 
he was enlisted for service.  At this time, there was pain 
noted on prolonged use, but there were no clinical findings 
showing a worsening or a permanent increase in severity of 
the underlying bony growth which had preexisted service.  The 
veteran was transferred for surgical removal of this growth 
and a medical record from the facility where this surgery was 
conducted at Fort Leonard Wood Missouri specifically noted 
that there had been no worsening, but that the defect had 
remained the same.  The lower extremities were noted to be 
normal at service separation, and there is a complete absence 
of any objective clinical evidence showing a continuity of 
symptoms consistent with a permanent aggravation during 
service for some 30 years after the veteran was separated 
from service.

Although the veteran has argued that his current left knee 
disability is actually attributable to the surgery he was 
provided at Fort Leonard Wood in 1971, he has provided no 
competent clinical evidence or opinion supporting this 
assertion.  While he is certainly competent to provide a 
statement of signs and symptoms which he may have personally 
experienced before, during or subsequent to service, the 
veteran is not shown to have the requisite medical expertise 
to provide a competent clinical opinion that left knee 
disability he now has over 30 years after service, is 
directly attributable to surgery he was provided during 
service in 1971.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495.  

VA regulations specifically provide that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected, unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  There is, 
indeed, a complete absence of any competent evidence which in 
any way demonstrates that the veteran's current left knee 
problem is somehow the result of an aggravation of a 
preexisting bony growth during service, or alternatively, is 
somehow attributable to surgery provided the veteran for 
removal of a bony growth during service.

The veteran is, at present, shown to have mild to moderate 
degenerative changes of both knees, without significant 
impairment in either knee, and another bony growth of the 
left knee as was identified prior to the veteran's initial 
enlistment in 1969.  The only competent clinical opinion on 
file is against a finding that the veteran's preservice left 
knee abnormality was increased in severity beyond it's 
ordinary progress or aggravated during his period of military 
service.  Although the left knee became symptomatic during 
service on prolonged use, the veteran was provided surgical 
intervention for treatment in 1971, and there is a complete 
absence of any objective evidence demonstrating that the 
veteran suffered a poor result from this 1971 surgery at any 
time after he was separated from service, and this includes 
careful review of all of the most recent private and VA 
clinical records.  

A clear preponderance of the evidence on file is against a 
finding that any part of the veteran's current left knee 
disability was incurred in service or, alternatively, results 
from an aggravation beyond ordinary progress of a left knee 
disability which preexisted service.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability 
is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


